          Case 1:19-cv-00672-RA Document 44 Filed 09/18/19 Page 1 of 2



Ja,;;on M. Drangel (JD 7204)
jdrangel(w,ipcounselors.com
Ashly E. Sands (AS 7715)
                                                   I l'SDC-SD'.liY
asands@ipcounselors.com                               DOCU:\IENT
William C. Wright (WW 2213)
bwright@,ipcounselors.com
                                                   II noc
                                                      ELECTRO'.\!ICALL Y FILED
                                                           #:
Brieanne Scully (BS 3711)                                              -1?V-r{t_f_l,__l_1_
                                                   I D.\ TE f-.11-,E-D-:
bscully@ipcounselors.com                           i.:::::::_.
EPSTEIN DRANGEL LLP
60 East 42 nd Street, Suite 2520
New York, NY 10165
Telephone:      (212) 292-5390
Facsimile:      (212) 292-5391

Brian Igel (BI 4574)
bigel@bilawfinn.com
BELLIZIO + IGEL PLLC
One Grand Central Place
305 Madison A venue, 40 th Floor
New York, New York 10165
Telephone:     (212) 873-0250
Facsimile:     (646) 395-1585
Attorneys for Plaintiff
Off-White LLC

                             UNITED ST ATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


OFF-WHITE LLC,
Plaintiff

V.

5HK5584, et al.,                                         CIVIL ACTION No.
Defendants                                                 19-cv-672 (RA)
         Case 1:19-cv-00672-RA Document 44 Filed 09/18/19 Page 2 of 2



                           NOTICE OF VOLUNTARY DISMISSAL


            PURSUANT TO Rule 41 (a)( 1)(A)(i) of the Federal Rules of Civil Procedure,
Plaintiff Off-White, LLC ("Off-White" or "Plaintiff'), by their undersigned attorneys, hereby
give notice of dismissal of all claims against Defendant dearpanda in the above-captioned action,
\vith prejudice, and with each party to bear its own attorneys' fees, costs and expenses.



Dated: June 24, 2019                                 Respectfully submitted,

                                                            EPSTEIN DRANGEL LLP


                                                      BY:
                                                             As y ~. Sand (AS 7715)
                                                             as ds@ipcounselors.com
                                                             EPSTEIN DRANGEL LLP
                                                             60 East 42 nd Street, Suite 2520
                                                             New York, NY 10165
                                                             Telephone:      (212) 292-5390
                                                             Facsimile:      (212) 292-5391
                                                             Allorneyfhr Plaintiff
                                                             Ojf White LLC


It is so ORDERED.

Signed at New York. NY on      Sirk           Jl, 2019.

                                              Judge onme Abrams
                                              United States District Judge




                                                 2
